"Weight, C. J.
Two questions are presented., First, was this a judgment from which an appeal could be taken to the District Court ? and second, could’ the defendants, after treating it as. such, and doing ail those things that showed that they regarded it as a valid judgment, object to it, and the jurisdiction they had sought thus to give? If either of these questions is decided against the defendants, this case must be affirmed..
The language, used by the justice is certainly not in the usual form,, or such as rigid and purely technical rules would require. We would not encourage, on the part of the inferior courts, carelessness in the making of their entries ;■ nor; on the other hand, would we require too great particularity or specific formula. "We adopt the language used in Taylor v. Barber, 2 G. Greene, 352, that “it is not expected that technical nicety and legal precision can characterize these proceedings ;■ and hence irregularity and deficiency in form, are viewed with liberality.” But when we come to that which is claimed to be the judgment, there must be reasonable certainty and conclusiveness, so that the judicial mind can say it is satisfied that it was a substantial final order.
By our law, “ all final adjudications of civil actions are judgments.”" Code, § 1814. In the entry thereof, must the justice follow any particular form?’ We know of no authority or reason for his so doing. In Ordinary v. McClure, 1 Bailey, 7, it is held, that “beside the time and place, a judgment should exhibit the parties, the matter is. *153dispute, and tbe result, but tbe form is immaterial.” And tbis we bold to be tbe general and correct doctrine. "We must look to tbe substance, and mere form becomes immaterial. Here, there can be no reasonable doubt as to tbe parties, or wbat was in dispute ; and if we bave tbe result witb sufficient certainty, it is all that is required. Mueb would bave to be presumed against tbe legal and ordinary effect of tbe language and tbis record, to say that tbe result or conclusion is not substantially stated. Tbe parties are before tbe justice, one known as tbe plaintiff and tbe others as defendants, in a suit pending; the subject matter in dispute is quite clearly stated; they try that subject matter; and when it is all beard, tbe justice enters on bis docket tbe result — “ that plaintiff is entitled to seventy-five dollars.” It is said that tbe word “ believed,” is not sufficiently definite. Tbe usual form is, perhaps, “it is considered.” Is there any substantial difference in tbe two terms ? We think not. Who believes or considers? Tbe justice, certainly. For wbat is plaintiff entitled to tbe seventy-five dollars? We answer, for tbe injuries sustained, and which tbe parties there met to adjudicate. From whom is be entitled to bave tbis amount ? Tbe only reasonable and fair construction is, from tbe defendants, of whom be claimed it, and who were there' defending. An unwarranted degree of technicality might claim tbis language to be too indefinite, but we must take tbe whole record together; bear in mind that it was a judicial proceeding; the expression and putting on paper tbe conclusion of tbe mind, acting judicially; and, in this view of it, reasonable certainty is shown, and all reasonable d,oubt and uncertainty excluded.
Defendants, have referred us to 11 Humphrey, 220, and 1 Douglass (Mich.), 502. We cannot see that tbe authority in Humphrey touches the question at bar; or, if it does, tbe record was so entirely dissimilar, that we should not regard it as of weight. In the case in Douglass, a prominent difference, as compared witb the one we are now considering, is, that there, there was no finding in favor of any party, or against either party. That, also, was a suit brought to re-* *154'cover upon a judgment, wbieb was beld to be too indefinitely and uncertainly set fortb. Here, there is a clear finding in favor of one. party, and the question arises on a motion by the party appealing to dismiss bis own appeal, because there was no judgment rendered against him from which he could appeal. We are also' referred to the case of Kimble v. Riggin, 2 G. Greene, 245. In that ease, there was no judgment, and no attempt to enter a judgment, but merely the verdict of a jury, appealed Rom. Here, the cause was heard and determined by the justice, without the intervention of a jury, and at least an attempt to enter a judgment.
It is urged, in argument by defendants, that the certificate of the justice to his transcript was not sufficient, and for that reason the motion to dismiss should have been sustained. We shall not inquire, whether the certificate is good in form or not. We are unwilling to recognize the doctrine, that a party can take his appeal from an inferior court, and have his motion sustained to dismiss the same, because he did not do his duty. Suppose there was no certificate to this transcript, could the appellants object ? The other party might, but the party taking the appeal could not.
The above conclusion, as to the first point, will render the consideration of the second unnecessary.
Judgment affirmed.